DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 11, 2021.
Applicant's election with traverse of Species I and Nozzle Species I in the reply filed on February 11, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner makes a conclusory statement of a search and/or examination burden without identifying any separate status in the art or differing fields of search.  This is not found persuasive because Page 3 of the previous Office action clearly indicated the patentably distinct species is a search and/or examination burden. Furthermore, these species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dry network of  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 34 is objected to because of the following informalities:  “the automatic water mist nozzles” in line 11 should read -- the plurality of automatic water mist nozzles.--  Appropriate correction is required. Same objection applies to all pending claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-39 and 43-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites the limitation "at least one of above or below a raised floor of a data center, upright, having a nozzle-to-nozzle spacing greater than or equal to 6 feet by 6 feet" in lines 3-4. It appears to be idiomatically and/or grammatically incorrect.
Claim 35 recites the limitation "the plurality of nozzles" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is unsure if the “the plurality of nozzles" in line 1 is or is not the “nozzles" from the "plurality of automatic water mist nozzles" recited in line 2 of claim 34. Furthermore, the Examiner is unsure if the “the plurality of nozzles" in line 1 is all or part (some or subset) of the “nozzles" from the "plurality of automatic water mist nozzles" recited in line 2 of claim 34. Same rejection applies to all pending claims.
Claim 35 recites the limitation "a nominal K-Factor of less than 1 gpm/(psi)1/2" in lines 4-5. It appears to be idiomatically and/or grammatically incorrect.
36 recites the limitation "at least one below-the-floor cable tray that includes the propagating cable" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The term "hydraulically" in line 2 of claim 39 is a relative term which renders the claim indefinite.  The term "hydraulically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The magnitude or degree of “hydraulic manner” or “fluid power/pressure” related is required to meet the claim limitation is not known. Same rejection applies to all pending claims.
Claim 46 recites the limitation "the fluid control valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the fluid control valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-39, 43-45 and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Inamura et al. (JP408066488. Inamura hereafter) in view of Fishcer (US 5,839,667) and further in view of Jette (US 7,168,212).
With respect to claim 34, Inamura discloses a method of water mist fire protection (Figs. 1-5), comprising: locating a plurality of automatic water mist nozzles (7 and 8) so that the plurality of automatic water mist nozzles are at least one of above or below a raised floor (at 4a) of a data center (1), upright, the floor disposed above a deck (4b) of the data center at no more than a maximum distance of 3.28 feet (1.0 m) to define an interstitial space (space between 4a and 4b) therebetween, and interconnecting the automatic water mist nozzles to a water supply to (capable of) generate a water mist to address a fire in the at least one above or below the raised floor in the presence of at least one of: (i) a continuous flow of air through the interstitial space (Fig. 2), (ii) fire-propagating cable in the at least one cable tray, and (iii) a fluid delivery delay from the water supply to the plurality of automatic water mist nozzles. 

However, Fishcer teaches an nozzle (10) having a diffuser (30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the nozzle, as taught by Fishcer, to replace the nozzle of Inamura, in order to provide an effective fire nozzle (Col. 4, lines 20-31).
Inamura also fails to disclose at least one cable tray disposed between the floor and the deck.
However, Jette teaches a raised floor (100) of a data center having at least one cable tray (14) disposed between the floor and the deck (Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the cable tray, as taught by Jette, to Inamura’s raised floor, in order to provide an effective cable management system (Col. 2, lines 43-58).
Inamura also fails to disclose the nozzles having a nozzle-to-nozzle spacing greater than or equal to 6 feet by 6 feet and less than or equal to 12 feet by 12 feet, and having a diffuser of each automatic water mist nozzle spaced less than or equal to 3 inches from the floor and at least one cable tray disposed between the floor and the deck at a distance of no less than 12 inches from the floor, each diffuser spaced less than or equal to 12 inches from an elongated edge of the at least one cable tray.
However, the network pipes of Inamura certainly capable of providing the spacing distances specified above. Specifically, Fishcer teaches the spacing of nozzles to under different water pressure to produce a desirable result (Col. 4, lines 20-31).

With respect to claim 35, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses wherein locating the plurality of nozzles includes locating the plurality of nozzles below the raised floor (Figs. 1 and 2), and Fishcer further teaches the nozzle (10) including a frame body (12) having an inlet (16) for receipt of water, an outlet (18) with a passageway extending between the inlet and the outlet to define a discharge coefficient of a nominal K-Factor of less than 1.0 gpm/(psi)1/2 (Col. 2, lines 62-64) and a working pressure (from water supply), a seal assembly (32), a thermally responsive trigger (34) to support the seal assembly in the outlet; and a diffuser (30) coupled to the frame body and spaced from the outlet, the diffuser being a planar member (Fig. 6) with a central portion axially aligned with the passageway and an outer peripheral portion (Fig. 5) circumscribed about the central portion to define a substantially circular periphery, the outer peripheral portion including a plurality of spaced apart tines (54) to define a plurality of open ended slots (56A-56L) formed between the tines and extending radially inward at an equal distance, the frame 
With respect to claim 36, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura and Jette further discloses wherein locating the plurality of nozzles includes locating the plurality of nozzles relative to at least one below-the-floor cable tray that includes the propagating cable (cables of Jette).
With respect to claim 37, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses locating the plurality of nozzles includes locating at least one nozzle directly beneath a floor grate region (at 2a and 2b) of the raised floor.
Inamura fails to disclose the at least one nozzle being no further inset than a maximum 2 in. (51 mm.) from a lateral edge of the floor grate region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate a nozzle being no further inset than a maximum 2 in. (51 mm.) from a lateral edge of the floor grate region, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 38, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses locating the plurality of nozzles includes spacing the nozzles each nozzle under the raised floor. 
Inamura fails to disclose locating the plurality of nozzles includes spacing the nozzles each nozzle is not directly above the at least one below-the-floor cable tray.

With respect to claim 39, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Fishcer further discloses wherein the plurality of nozzles is hydraulically designed with a working pressure ranging from 110 to 250 psi (Col. 7, lines 64-67). to any one of: (i) a most hydraulically demanding area (fire zone); or (ii) a design area of four to six nozzle (Fig. 4).
With respect to claim 43, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses the method comprising: locating at least one nozzle beneath a ceiling grate (2b of 2).
With respect to claim 44, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Fishcer further discloses the plurality of nozzles is hydraulically designed with a working pressure ranging from 110 to 250 psi. (7.6 to 17.2 bar) (Col. 7, lines 64-67) to any one of: (i) a design area of four nozzles (Fig. 4) or (ii) a most hydraulically demanding area of 14-18 nozzles.
With respect to claim 45, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses interconnecting the automatic water mist nozzles to the water supply by interconnecting a fluid control valve (in 5, 6 and 7) between the water supply and the plurality of automatic nozzles.

With respect to claim 50, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses providing the continuous flow of air using a ventilation system while addressing the fire (Fig. 2).
With respect to claim 51, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses each diffuser disperses the water mist to address the fire (Fig. 2).
With respect to claim 52, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses operating the plurality of nozzles as a wet pipe system (Fig. 2).
With respect to claim 53, Inamura’s method modified by Fishcer’s nozzle and Jette’s cable tray, Inamura further discloses detecting the fire using one or more fire detectors (in 5, 6 and 7).


s 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Inamura et al. in view of Fishcer and Jette and further in view of Smith et al. (US 2016/0175633. Smith hereafter).
With respect to claims 45-47, Inamura, Fishcer and Jette fail to disclose the method comprising: interconnecting the automatic water mist nozzles to the water supply by interconnecting a fluid control valve between the water supply and the plurality of automatic nozzles (claim 45), interconnecting the fluid control valve by providing for a dry network of pipes interconnecting the plurality of nozzles to the fluid control valve (claim 46) and interconnecting the fluid control valve by providing for a dry network of pipes that defines a fluid delivery delay time of no more than 30 seconds (claim 47) and interconnecting a fluid control valve with a detector for detecting a fire to operate the fluid control valve before actuation of any one of the plurality of automatic water mist nozzles (claim 48).
However, Smith teaches a dry pipe mist fire suppression system (paragraph [0209]), wherein the system is a preaction (dry) system further comprising: a detector (infrared light detectors) for (capable of) detecting a fire and generating a detection signal (via alarm relay) indicating a fire; a fluid control valve (62. gate valve) for controlling the delivery of fluid to the network of pipes; and a controller (14) coupled with the detector and the fluid control valve to provide for a single interlock of the fluid control valve (via motorized ball valve acting on the Gate valve) and interconnecting the automatic nozzles to the water supply by interconnecting the fluid control valve between the water supply and the plurality of automatic nozzles, and interconnecting the fluid control valve by providing for a dry network of pipes interconnecting the plurality of nozzles to the fluid control valve. 
In re Venner, 120 USPQ 192. As for the fluid delivery delay time of no more than 30 seconds, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a fluid delivery delay time of no more than 30 seconds, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show a fire suppression system: Lowe, Elwood et al. McHugh, Naumovitz and Talley.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 16, 2021